Citation Nr: 1101949	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-07 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right knee 
musculoligamentous strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel 




 INTRODUCTION

The Veteran served on active duty from March 1993 to January 
1994.   

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.    

On the VA Form 9 received in March 2009, the Veteran indicated 
that he wanted a Travel Board hearing.  A hearing was scheduled 
in February 2010.  In January 2010, the Veteran indicated that he 
could not attend and wanted to reschedule.  In March 2010, the 
Veteran sent a statement indicating that he wished to cancel the 
hearing request.  As such, the Veteran's hearing request is 
considered withdrawn and the Board will continue with appellate 
review.  38 C.F.R. § 20.702(e) (2010).

The Veteran was afforded a hearing at the RO before a decision 
review officer in March 2009.  A transcript of the hearing has 
been associated with the claims file.


FINDINGS OF FACT

Affording the Veteran the benefit of the doubt, the competent 
evidence of record shows that a right knee disability was 
incurred in service.  


CONCLUSION OF LAW

Right knee musculoligamentous strain was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).; see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Here, the Veteran has a current diagnosis of right knee 
musculoligamentous strain.  The service treatment records show 
that there was a right knee/femoral stress fracture in July 1993.  
The Veteran also testified that he sustained an injury to his 
right knee in service during hand-to-hand combat training.  The 
Veteran testified that he heard his knee pop and he went down 
holding his knee, but his drill sergeant told him to get up and 
he completed the training.  

In an October 2006 VA Compensation and Pension Examination of the 
joints, the Veteran had complaints of pain in his right hip and 
knee.  

In September 2007 VA treatment records the Veteran reported that 
he had a history of right knee sprain in service, first 
precipitating.  A September 2007 MRI of the Veteran's right knee 
revealed mild laxity and thickening of the right anterior 
cruciate ligament that suggested previous injury with central 
scarring and small joint diffusion.  There was no evidence of 
acute anterior cruciate ligament tear.  

In a November 2007 VA Examination, the Veteran described a 
twisting injury to his knee in service while training.  He 
indicated that another soldier ran into him and rotated his body 
while the knee stayed firmly planted, he felt a pop and needed to 
sit down.  He stated that his sergeant instructed him to resume 
activity, which he did.  He stated that the knee swelled later 
that evening, but he did not seek medical treatment and the 
swelling resided.  The Veteran reported that he began to have 
consistent knee pain within the last several years.  Physical 
examination revealed right knee stiffness.  The examiner reviewed 
the service records, private medical records and service medical 
records.  The examiner opined that the service treatment records 
show that a stress fracture in service was resolving.  He opined 
that the right knee condition is more likely due to the alleged 
twist injury sustained while in service although there were no 
medical records available to confirm the injury.  

In this case, the Veteran asserts that his current right knee 
disability is related to service.  In this regard, lay evidence 
may establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 
(2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009) (lay testimony could, in certain circumstances, constitute 
competent nexus evidence).

The Board notes that the Veteran is competent to testify to his 
injury in service, the observable symptoms of a right knee injury 
and continuity of symptoms after the in-service injury.  See 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board 
finds that the Veteran's statements are credible as his 
contentions are consistent with the other evidence of record.  
The service treatment records mention a right knee/femoral stress 
fracture.  Further, he testified that he sustained an injury in 
service during training and the VA examiner confirmed that the 
type of injury he described was consistent with his current 
disability.  The Board notes that lay evidence may not be deemed 
not credible solely due to the absence of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006).  Additionally, in determining whether statements submitted 
by a veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Based on the foregoing, the Board finds 
the Veteran's statements are credible.  As the lay statements as 
to the in service injury are credible and the statements are 
consistent with the medical evidence of record, the Board affords 
great probate weight to the Veteran's statements.  

Further, there is evidence of continuity of symptomatology.  Of 
note, is that in the Veteran's original claim, filed in September 
1994, the Veteran indicated that he had right knee pain since 
June 1993.  This claim was filed shortly after the Veteran 
separated from service.  He also testified that he had right knee 
pain since his injury in service.  The VA treatment records do 
not show another intervening cause for the right knee pain and 
indicate that the in-service injury was consistent with the 
current symptoms of the right knee disability.  The Board 
acknowledges that there is no specific evidence in the service 
treatment records of the described in-service injury to the right 
knee, however, the evidence does not preponderate against the 
Veteran's claim.  Resolving all reasonable doubt in the Veteran's 
favor, service connection is warranted for right knee 
musculoligamentous strain.  


ORDER

Service connection for right knee musculoligamentous strain is 
granted.  



____________________________________________
J. K. BARONE 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


